UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7331


DENNIS O’KEITH BLACKWELL,

                    Petitioner - Appellant,

             v.

STATE OF NORTH CAROLINA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cv-01046-CCE-JEP)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis O’Keith Blackwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dennis O’Keith Blackwell seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely his 28 U.S.C. § 2254

(2012) petition. The district court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012).      The magistrate judge recommended dismissing the

petition as barred by the statute of limitations and advised Blackwell that failure to file

timely, specific objections to the recommendation could waive appellate review of a

district court order based upon the recommendation. Although Blackwell filed timely

objections to the recommendation and the district court reviewed the objections de novo,

his objections did not address the conclusion of the magistrate judge that the petition was

untimely.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Massey v. Ojaniit, 759
F.3d 343, 352 (4th Cir. 2014); see Thomas v. Arn, 474 U.S. 140, 155 (1985). Blackwell

has therefore waived appellate review of the district court’s order dismissing his petition

as untimely by failing to file specific objections to the magistrate judge’s

recommendation. Accordingly, we deny a certificate of appealability and dismiss the

appeal.




                                            2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3